On Application for Rehearing.
THURMAN, J.
The majority of the court are of opinion that the application for a rehearing and to modify the order of the court should be denied.
The long delay in passing upon the application is mainly due to the protracted illness of Mr. Justice FRICK, who dissented from the views of -the majority.
Owing to the fact that it was considered an emergency case involving the interests of the public schools, the majority opinion was handed down before the dissenting opinion was prepared and filed; otherwise some of the questions discussed in the dissenting opinion would probably have been reviewed in the majority opinion. The same questions are urged in defendants’ brief on the application for a rehearing. It is not deemed necessary at this time to discuss the questions presented except to suggest that the only question of fundamental importance is, Did the court have jurisdiction to make and enter the order of which defendants complain? As to that the majority have no reasonable doubt. The grievance complained of in the complaint was plainly stated. The complaint, among other things, prayed *329for general relief. As stated in the opinion, the parties stipulated that the cause might be determined on its merits with- ■ out regard to the technical form of the action. The case was reviewed and a mandatory order made which in the opinion of the court afforded adequate relief, and was clearly within the constitutional power of the court.
But it is insisted in the petition for rehearing for the first time, that the order should be so modified as to permit the taking of a new census in the manner required by the majority opinion and that the same be certified to the state superintendent of public instruction and a new apportionment be made in accordance therewith. If such suggestion had been made in the answer of defendants, or even at the oral argument of the case, it is probable it might at that time have been considered possible of accomplishment in a manner reasonably satisfactory, but such suggestion was not made in any manner or at all until after the majority opinion was filed and unofficially published. The question arises, Is it now feasible or practicable to take a census of the school population of Salt Lake City as it existed between the 15th and 31st days of October, 1922? It is a matter of common knowledge that the population of Salt Lake City, in some respects at least,  is continually fluctuating and changing. The census enumerators are required to visit each house in the wards and enter upon their lists the name of each person residing therein between the dates mentioned who shall have reached the age of 6 years and have not reached the age of 18. Besides this, other information is required to be obtained and noted by the enumerators, rendering the business still more difficult and complicated unless it is seasonably done and performed.
In view of these conditions the majority of the court incline to the view that any attempt at this time to take the school census of Salt Lake City as it existed between October 15 and 31, 1922, would be but little better than a rough guess, and would in no sense be such a census as is contemplated by the statute. Besides this, to make the modification requested would be to invite a lax and loose administration of a plain, unambiguous statute and establish a precedent *330which in the long run would more than likely prove detrimental to the welfare of the public schools.
We are not unmindful of the fact that in State v. Wedge, 27 Nev. 61, 72 Pac. 817, cited in both the majority and dissenting opinions upon different points, the court permitted the respondent, if he so desired, to take a new census of the school population more than a year after the time fixed by law, but whether respondent so desired, or made the attempt, and, if so, whether it was satisfactorily accomplished, is not made to appear. The opinion of the court upon that point is not even, persuasive, much less controlling.
The application for rehearing and for modification of the order as prayed for is denied, but the time within which the clerk of the board of the Salt Labe City school district must report the census to the state superintendent of public instruction is hereby extended to and including October 15, 1923. Neither party to recover costs.
WEBEB, C. J., and GIDEON and CHERRY, JJ., concur.